Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vogels et al. (Vogels) (US 2018/0293713).
Regarding claims 1 and 10, Vogels discloses a method for accomplishing a first task, the method comprising: 
a) accomplishing a plurality of second tasks (i.e. a first column is a neural network is executed) ([0094], [0123], a plurality of layers extract a plurality of features; [0115], a first column is trained; [0116], a third column is used for classifying image data), each of said second tasks being related to said first task ([0123], [0148], the output from the first column is input to a second column); 
b) compiling results from accomplishing said plurality of second tasks ([0115], common tasks among the first and second columns are determined); 
c) using said results from said plurality of second tasks to determine parameters common to all of said plurality of second tasks and to said first task tasks ([0116], i.e. a second column in a neural network is executed) ([0115], common tasks among the first and second columns are determined); 
d) using said parameters determined in step c) to accomplish said first task ([0115], common information from the first task is used for performing a second or third task).
Regarding claims 2 and 11, Vogels discloses wherein step a) comprises using a plurality of neural networks to accomplish said plurality of second tasks ([0116], a second and third column of neural networks is used for classifying image data).
Regarding claim 3, Vogels discloses wherein similar neural networks are used to accomplish each of said plurality of second tasks (FIG. 5, neural networks 510-540, [0088], convolutional neural networks).
Regarding claim 4, Vogels discloses wherein different types of neural networks are used to accomplish each of said plurality of second tasks ([0112], [0184], a combination of MLP and CNN is used for each process).
Regarding claim 5, 16, Vogels discloses wherein neural networks used to accomplish said first task are similar to neural networks used to accomplish said plurality of second tasks (FIG. 5, neural networks 510-540, [0088], convolutional neural networks).
Regarding claim 6, Vogels discloses wherein step c) comprises determining parameters used in a neural network for accomplishing one or more of said plurality of second tasks ([0115], common information from the first task is used for performing a second or third task).
Regarding claims 7 and 15, Vogels discloses wherein said plurality of second tasks and said first task are data fitting related tasks ([0046], [0047], over and under fitting is avoided).
Regarding claim 12, Vogels discloses wherein said at least one second neural network is executed on a second system different from said system (Fig. 7, first column and second column).
Regarding claim 13, Vogels discloses wherein said second system is a dedicated machine learning data processing system ([0064] CNN using machine learning).
Regarding claim 14, Vogels discloses wherein said parameters include weights used by said at least one neural network ([0112], weight data for nodes).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al. (Vogels) (US 2018/0293713) in view of Lie et al. (Lie) (US 2020/0133741).
Regarding claim 8, Vogels discloses the method according to claim 1 (see claim 1 above).
Vogels is silent about further comprising using task conditioning to accelerate training of neural networks used in said method.
Lie from the same or similar field of endeavor discloses using task conditioning to accelerate training of neural networks used in said method ([0080], conditionally selected tasks are used for accelerated deep learning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lie into the teachings of Vogels for faster machine learning processing.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al. (Vogels) (US 2018/0293713) in view of Chidlovskii (US 2011/0302111).
Regarding claim 9, Vogels discloses the method according to claim 1 (see claim 1 above).
Vogels is silent about training a latent classifier component on a subset of said results.
Chidlovskii from the same or similar field of endeavor discloses training a latent classifier component on a subset of said results ([0011], [0012], [0014], [0026], [0034], latent classification is performed in a subset of tagged data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chidlovskii into the teachings of Vogels for more accurate classification of input data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488